DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 and 11/23/2021 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0017], line 6: “…12.2cm and a have wavelength A of 6.1cm.” 
“have” should likely be “half”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “approximately” in claim 4 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The radius of the cylindrical waveguide, the first long dimension and second short dimension of the rectangular microwave waveguide are rendered indefinite by use of the aforementioned term.
Claim 4 recites the limitation "the half-wavelength" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Therefore, claims 5 & 6 are rejected on the basis of depending from a rejected claim.

The term “approximately” in claim 6 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The microwave power frequency is rendered indefinite by use of the aforementioned term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



    PNG
    media_image1.png
    669
    609
    media_image1.png
    Greyscale
Claims 1-3 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saida (US 20130233849 A1), and further in view of Kim (US 20150155155 A1).


    PNG
    media_image2.png
    720
    640
    media_image2.png
    Greyscale




Regarding Claim 1:
Saida teaches an apparatus comprising:
a cylindrical waveguide cavity [12'; Figs. 7A-C; ¶ 0059];
a non-conductive conduit arranged to carry liquid flowing through a central area of the waveguide cavity [60; Figs. 7A-C ; ¶0053];
Saida fails to disclose:
a microwave waveguide configured to deliver microwave power along the cylindrical waveguide cavity in the TE(1,1) mode to heat the liquid.
Saida does disclose the waveguide [20; Figs. 1, 7A-C; ¶ 0048], however it does not propagate a TE(1,1) mode.

In the same field of endeavor, namely microwave plasma lamps, Kim discloses a system wherein a TE(1,0) mode propagates in a rectangular waveguide [110; ¶ 0044], then the microwave plasma lamp converts linearly polarized microwaves into elliptically polarized microwaves [¶ 0054], such as a TE(1,1) mode using a cylindrical waveguide [¶ 0006; ¶ 0056].
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Saida to have a microwave waveguide configured to deliver microwave power along the cylindrical waveguide cavity in the TE(1,1) mode to heat the liquid, in view of the teachings of Kim, in order to prevent puncture of the bulb (or in this case the non-conductive conduit) resulting from local heating [¶ 0090].

Regarding Claim 2:
Saida, as modified, teaches the invention of claim 1 above and Kim teaches wherein a TE(1,0) mode propagates in a rectangular waveguide [110; ¶ 0044], then the microwave plasma lamp converts linearly polarized microwaves into elliptically polarized microwaves [¶ 0054], such as a TE(1,1) mode using a cylindrical waveguide [¶ 0006; ¶ 0056; ¶ 0057].

Regarding Claim 3:
Saida, as modified, teaches the invention of claim 2 above and Saida teaches wherein the microwave waveguide [20] is a rectangular waveguide [Figs. 1, 7A-C] coupled to the cylindrical waveguide cavity at an outer wall port of the cylindrical waveguide cavity [Figs. 7A-C; ¶ 0061 discloses collars 15a' to fix the flange 22 of the waveguide 20 onto the cavity] having a first long dimension oriented in the longitudinal direction with respect to the cylindrical waveguide cavity and a second short dimension oriented perpendicularly to the long dimension [Figs. 7A-C].

The rectangular waveguide itself does not have the disclosed orientation. However, the iris slit [11'; Figs. 7A-C] through which the microwaves propagate from the waveguide into the chamber has this orientation, therefore fulfilling the same purpose and is considered equivalent [Figs. 7A-B; ¶ 0063].



Regarding Claim 6:
Saida, as modified, teaches the invention of claim 4 above, wherein the microwave power frequency is approximately 2.45Ghz [¶ 0063].

Regarding Claim 7:
Saida, as modified, teaches the invention of claim 1 above, wherein the cylindrical waveguide cavity further comprises two pressure-sealed ports [18a', 18b'; Figs. 7A, 7C; ¶ 0061] through which the non-conductive conduit enters and leaves the cylindrical waveguide cavity [¶ 0061].
However, the two ports are not positioned centrally at longitudinal end caps of the cylindrical waveguide cavity, they are located at edges of the end caps abutting the top and bottom walls 13', 14' [Fig. 7C]. This is considered obvious as a rearrangement of parts and design choice wherein the ports could be located axially in the center if one so desired during design.

Regarding Claim 8:
Saida, as modified, teaches the invention of claim 1 above, wherein the non-conductive conduit is one of the group consisting of a polyethylene vinyl chloride (PVC) pipe, pyrex pipe, a glass pipe, and a plastic pipe.
Another embodiment of Saida discloses a flow tube [160; Fig. 15; ¶ 0101] wherein the tube is made of a material whose microwave absorption is relatively poor, for example, quartz glass [¶ 0101].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saida and Kim as applied to claim 4 above, and further in view of Fujii (US 20160157330 A1).

Regarding Claim 4:
Saida, as modified, teaches the invention of claim 3 above, wherein the cylindrical waveguide cavity has a radius of equal to or less than approximately 1.2A 
Saida fails to explicitly state:
the rectangular microwave waveguide has a first long dimension of approximately A and a second short dimension of approximately 0.5A, where A is the half-wavelength of the microwave power frequency.

Saida's apparatus uses the example of 2,450 MHz (2.45 GHz) and discloses that an example diameter L to be 93.7mm (radius = L/2 = 46.85 mm) [¶ 0063]. Under the same conditions of 2.45 GHz, the instant application provides a half wavelength A of 6.1cm. Therefore, the disclosed example radius of the instant application at 2.45 GHz is (6.1)(1.2) = 7.32 cm (73.2 mm). The disclosed dimensions of Saida (46.85mm) correspond with the claimed range.

Regarding the rectangular microwave waveguide, Fujii teaches a resonator body [1] with a rectangular waveguide [7] and also teaches that the rectangular waveguide is generally designed in such a way that the ratio of the long side to the short side of its cross-section is 2:1 [¶ 0046]. Fujii also teaches that the dimensions of the rectangular waveguide are dependent on the wavelength of the microwave [¶ 0046; Eq. 1]
Due to the prior art's correlation in cylindrical dimensions and in view of the teachings of Fujii, it is considered inherent that the Saida’s waveguide has appropriate size ratios, as well as the iris. Also see Figs. 7A-C, wherein the rectangular shapes of the waveguide and iris, apparent from inspection, have approximated 2:1 ratios of length and width.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saida and Kim as applied to claim 4 above, and further in view of Lojek (US 20100059508 A1).

Regarding Claim 5:
Saida, as modified, teaches the invention of claim 4 above
Said fails to explicitly disclose:
wherein the cylindrical waveguide cavity has a length in the longitudinal direction of at least 4A.

However, Saida does disclose an axial direction length H [Fig. 7A] which may be designed to have a necessary length as appropriate because an electric field is generated in the direction of the center axis [¶ 0064]. 

Additionally, Lojek teaches a microwave transmission waveguide system [100] comprising a rectangular waveguide [104a] coupled to a cylindrical waveguide [106] [Fig. 1; Abstract]. Lojek also teaches that the length of cylindrical waveguide helps facilitates a more uniform energy distribution of the microwaves as they propagate through the cylindrical waveguide [¶ 0028]. Thus, the length of the cylindrical waveguide is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a cylindrical waveguide that uniformly distributes the energy of microwaves.
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide wherein the cylindrical waveguide cavity has a length in the longitudinal direction of at least 4A in order to achieve a uniform energy distribution.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saida and Kim as applied to claim 1 above, and further in view of Hun (KR 20120026876 A).

Regarding Claim 9:
Saida, as modified, teaches the invention of claim 1 above
Saida fails to disclose:
further comprising an electric vehicle battery system or an electric vehicle passenger heating system coupled to receive the heated liquid from the non-conductive conduit.

In the same field of endeavor, namely heating systems for fuel cell vehicles, Hun discloses a system wherein cooling water is heated with microwaves and is provided to the heater core through a cooling water line [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Saida to further comprise an electric vehicle battery system or an electric vehicle passenger heating system coupled to receive the heated liquid from the non-conductive conduit, in view of the teachings of Hun, in order to use the coolant as a separate heater to compensate for insufficient heating of the fuel cell [¶ 0025].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saida and Kim as applied to claim 1 above, and further in view of Jeon (KR 2044489 B1).

Regarding Claim 10:
Saida, as modified, teaches the invention of claim 1 above
Saida fails to disclose:
wherein the apparatus further comprises a combi boiler system coupled to receive the heated liquid from the non-conductive conduit.

In the same field of endeavor, namely boilers with heating elements, Jeon discloses a system wherein a boiler has a magnetron to generate microwaves and an inner cylinder conducts heat generated by the microwaves to heat the fluid of a circulation pipe [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Saida to have wherein the apparatus further comprises a combi boiler system coupled to receive the heated liquid from the non-conductive conduit, in view of the teachings of Jeon, because the temperature distribution of hot water and steam is made uniform by utilizing a heat storage body that transfers heat of a heating element heated by microwaves [Abstract].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saida and Kim as applied to claim 1 above, and further in view of Foxcroft (AU 649913 B).

Regarding Claim 11:
Saida, as modified, teaches the invention of claim 1 above
Saida fails to disclose:
further comprising an absorption refrigeration system coupled to receive the heated liquid from the non-conductive conduit.

In the same field of endeavor, namely simplified air coolers, Foxcroft discloses an air-cooling system wherein the heat source may be derived from microwaves to heat an oil or water and be stored in a small holding tank [Pg. 2, lines 18-20].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Saida to further comprise an absorption refrigeration system coupled to receive the heated liquid from the non-conductive conduit, in view of the teachings of Foxcroft, in order to pass an even-temperature liquid to the actual cooling circuit [Pg. 2, lines 21-25].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saida and Kim as applied to claim 1 above, and further in view of Dev (US 10648712 B1).

Regarding Claim 12:
Saida, as modified, teaches the invention of claim 1 above
Saida fails to disclose:
further comprising the liquid, wherein the liquid is a mixture of lithium bromide (LiBr) salts and water.

In the same field of endeavor, namely absorption refrigeration systems using microwaves, Dev discloses an absorption refrigeration system wherein water and lithium bromide are employed as the refrigerant and absorber [Col. 4, lines 43-47].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Saida to have wherein the liquid is a mixture of lithium bromide (LiBr) salts and water, in light of the teachings of Dev, because lithium bromide absorbs the gaseous refrigerant such as water vapor [Col. 5, lines 45-55].

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saida and Kim as applied to claim 1 above, and further in view of Ripley (US 10371445 B1).

Regarding Claim 13:
Saida, as modified, teaches the invention of claim 1 above
Saida fails to disclose:
further comprising a heat transfer system thermally coupled to the non-conductive conduit outside of the cylindrical waveguide cavity to absorb heat from the liquid.

In the same field of endeavor, namely control of microwave furnace components, Ripley discloses a system wherein a liquid flows through a heat able body heated by microwaves in order to absorb heat from the body and the fluid dissipates the heat through a chamber [201] and a chamber wall [200; Fig. 4, Col. 8, lines 45-59].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Saida to further comprise a heat transfer system thermally coupled to the non-conductive conduit outside of the cylindrical waveguide cavity to absorb heat from the liquid, in view of the teachings of Ripley, in order to  carry the absorbed heat to other portions of the system to ensure a proper temperature gradient in the heat able body [Col. 8, lines 60-67].

Regarding Claim 14:
Saida teaches a method comprising:
moving a liquid along a central area of a cylindrical waveguide cavity [5; Fig. 1; ¶0025];
delivering microwave power to the cylindrical waveguide cavity such that the microwave power propagates longitudinally along the cylindrical waveguide cavity in a TE(1,1) mode and heats the liquid [¶ 0050];
Saida fails to disclose:
moving the heated liquid from the cylindrical waveguide cavity to a heat transfer system; and
transferring heat out of the heated liquid at the heat transfer system.

In the same field of endeavor, namely control of microwave furnace components, Ripley discloses a system wherein a liquid flows through a heat able body heated by microwaves in order to absorb heat from the body and the fluid dissipates the heat through a chamber [201] and a chamber wall [200; Fig. 4, Col. 8, lines 45-59].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Saida to move the heated liquid from the cylindrical waveguide cavity to a heat transfer system and transfer heat out of the heated liquid at the heat transfer system, in view of the teachings of Ripley, in order to carry the absorbed heat to other portions of the system to ensure a proper temperature gradient in the heat able body [Col. 8, lines 60-67].

Regarding Claim 15:
Saida, as modified, teaches the method of claim 14 above, further comprising delivering the microwave power to the cylindrical waveguide cavity [5; Fig. 1; ¶0025]with a rectangular microwave waveguide [Figs. 1, 7A-C] in which the microwave power propagates in a TE(1,0) mode, wherein the rectangular microwave waveguide is coupled to the cylindrical waveguide cavity such that the microwave power is converted to propagate in the TE(1,1) mode in the cylindrical waveguide cavity [¶ 0049-0050].

Regarding Claim 16:
Saida, as modified, teaches the method of claim 15 above, wherein the rectangular microwave waveguide is coupled to the cylindrical waveguide cavity at an outer wall port of the cylindrical waveguide cavity [Figs. 7A-C; ¶ 0061 discloses collars 15a' to fix the flange 22 of the waveguide 20 onto the cavity] having a first long dimension oriented in the longitudinal direction with respect to the cylindrical waveguide cavity and a second short dimension oriented perpendicularly to the long dimension of the cylindrical waveguide cavity.

The rectangular waveguide itself does not have the disclosed orientation. However, the iris slit [11'; Figs. 7A-C] through which the microwaves propagate from the waveguide into the chamber have this orientation, therefore fulfilling the same purpose [Figs. 7A-B; ¶ 0063].

Regarding Claim 17:
Saida, as modified, teaches the method of claim 14 above, wherein the liquid is moved along a central area of the cylindrical waveguide cavity in a non-conductive conduit.

Another embodiment of Saida discloses a flow tube [160; Fig. 15; ¶ 0101] wherein the tube is made of a material whose microwave absorption is relatively poor, for example, quartz glass [¶ 0101].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Saida, Kim and Ripley as applied to claim 14 above, and further in view of Hun.

Regarding Claim 18:
Saida, as modified, teaches the method of claim 14 above
Saida fails to disclose:
 wherein the heat transfer system is a heater for an electric vehicle battery system or passenger compartment heater system.

In the same field of endeavor, namely heating systems for fuel cell vehicles, Hun discloses a system wherein cooling water is heated with microwaves and is provided to the heater core through a cooling water line [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Saida to have wherein the heat transfer system is a heater for an electric vehicle battery system or passenger compartment heater system, in view of the teachings of Hun, in order to use the coolant as a separate heater to compensate for insufficient heating of the fuel cell [¶ 0025].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Saida, Kim and Ripley as applied to claim 14 above, and further in view of Foxcroft.

Regarding Claim 19:
Saida, as modified, teaches the method of claim 14 above
Saida fails to disclose:
wherein the heat transfer system is an absorption refrigeration system.

In the same field of endeavor, namely simplified air coolers, Foxcroft discloses an air-cooling system wherein the heat source may be derived from microwaves to heat an oil or water and be stored in a small holding tank [Pg. 2, lines 18-20].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Saida to have wherein the heat transfer system is an absorption refrigeration system, in view of the teachings of Foxcroft, in order to pass an even-temperature liquid to the actual cooling circuit [Pg. 2, lines 21-25].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saida, Kim and Ripley as applied to claim 14 above, and further in view of Jeon.

Regarding Claim 20:
Saida, as modified, teaches the method of claim 14 above
Saida fails to disclose:
wherein the heat transfer system is a combi boiler system.

In the same field of endeavor, namely boilers with heating elements, Jeon discloses a system wherein a boiler has a magnetron to generate microwaves and an inner cylinder conducts heat generated by the microwaves to heat the fluid of a circulation pipe [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Saida to have wherein the heat transfer system is a combi boiler system, in view of the teachings of Jeon, because the temperature distribution of hot water and steam is made uniform by utilizing a heat storage body that transfers heat of a heating element heated by microwaves [Abstract].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

/KEITH STANLEY MYERS/           Examiner, Art Unit 3763